     Case 1:20-cv-01740-NONE-SKO Document 8 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                         Case No. 1:20-cv-01740-NONE-SKO (PC)

12                         Plaintiff,                  ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME AND DENYING
13           v.                                        MOTION FOR APPOINTMENT OF
                                                       COUNSEL
14    B. KIBLER, et al.,
                                                       (Docs. 6, 7)
15                         Defendants.
                                                       35-DAY DEADLINE
16

17          Plaintiff is a state prison proceeding pro se in this civil rights action under 42 U.S.C. §
18   1983. On December 17, 2020, the Court issued findings and recommendations to deny Plaintiff’s
19   motion to proceed in forma pauperis and dismiss this action. (Doc. 5.) Plaintiff requests a 35-day
20   extension of time to file objections. (Doc. 7.) Good cause appearing, the Court GRANTS
21   Plaintiff’s motion for an extension of time. Plaintiff shall have 35 days from the date of service of
22   this order to file objections to the findings and recommendations.
23          Plaintiff also requests the appointment of counsel to represent him in this case. (Doc. 6.)
24   Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions, Rand v.
25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to
26   represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296,
27   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary
28   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
     Case 1:20-cv-01740-NONE-SKO Document 8 Filed 01/04/21 Page 2 of 2


 1            Given that the Court has no reasonable method of securing and compensating counsel, the

 2   Court will seek volunteer counsel only in extraordinary cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 6            In the present case, the Court does not find the required exceptional circumstances. Even

 7   if it is assumed that Plaintiff is not well versed in the law and has made serious allegations that, if

 8   proven, would entitle him to relief, his case is not extraordinary. The Court is faced with similar

 9   cases almost daily. In addition, at this stage in the proceedings, the Court cannot make a

10   determination on whether Plaintiff is likely to succeed on the merits; and, based on a review of

11   the records in this case, the Court does not find that Plaintiff cannot adequately articulate his

12   claims. Accordingly, the Court DENIES Plaintiff’s motion for the appointment of counsel

13   without prejudice.

14
     IT IS SO ORDERED.
15

16   Dated:     January 4, 2021                                       /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                          2
